 268DECISIONSOF NATIONALLABOR RELATIONS BOARDnew contract, eliminating the unlawful union-securityclause 2 andextending the 1950 contract, with certain changes not here pertinent,to September 30, 1954.The Petitioner requested recognition onJuly 25, 1952, and filed its petition on July 30, 1952.The Petitioner contends the 1952 contract is a prematureextensionof the 1950 contract and cannot therefore bar an immediate election.The Employer and Intervenor assert that the prematureextensionrule is inapplicable to the 1952 contract because, among other things,the 1950 contract contained an unlawful union-securityclause andthus constituted no bar from its inception.As the Petitioner's claimand petition followed the execution of the valid 1952 contract, theycontend the latter contract bars the present petition.We agree withthe Employer's and Intervenor's contention.The Board has previously held that the prematureextension ruleis applicable only if the original agreement was a bar to an electionat the time the subsequent agreement was executed. If the originalagreement wasnota bar, the premature extension rule is inapplicableto the subsequent agreement.'Here, the 1950 contract was never abar because of its unlawful union-security clause.The 1952 con-tract, therefore, was no "premature extension" and, as the Petitioner'sclaim and petition were untimely with respect to that contract, itconstitutes a bar to a present determination of representatives.Accordingly, we shall order that the petition be dismissed.OrderIT ISHEREBY ORDEREDthat the petition filed herein be, and it herebyis,dismissed.' In its letter to the Employer on July 11, 1952, the Intervenor stated that for sometime counsel had been urging the Intervenor to correct the unlawful union-security clausein the 1950 contract.8Cushman's Sons,Inc.,88 NLRB 121 ;The Broderick Company,85 NLRB 708.A. H. BELOCORPORATIONandRADIO BROADCAST TECHNICIANS, LOCALUNION 1257,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL,PETITIONER.Case No. 16-RC-114.9.November 10, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William H. Renkel, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].101 NLRB No. 77. A.H. BELO CORPORATION269Upon the entire record in thiscase, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of the Employer's televisiontechnicians.The Employer contends that only a unit that in-cludes both its television and radio technicians is appropriate.For a number of years, the Employer has operated radio stationWFAA-AM in Dallas, Texas. In 1950, it purchased the propertyand equipment of a television station, now known as WFAA-TV, tookover most of this station's operating personnel, and since that timehas continued to operate the station as one of its several business en-terprises in Dallas.'The television and radio stations are about 2113miles apart.2Though each station has its own immediate supervisor,the Employer has placed both stations under the common over-allsupervision of its chief engineer.The record discloses that since theEmployer's acquisition of stationWFAA-TV, there have been atleast 19 instances of interchange of technicians between the radio andtelevision stations.In general, although additionaltraining is re-quired to enable the Employer's AM radio technicians to becomecompetent to operate some of the TV equipment, the television tech-nicians as a whole are qualified by training and experience to assist inthe radio operations.3 In view of the common over-all supervisionof technical operations, the comparative proximity of the Employer'sradio and television stations, the similarity of duties and qualificationsof the employees, and the substantial interchange among techniciansin the 2 stations, we find that a unit limited to the Employer's tele-vision technicians is inappropriate.4We shall, therefore, dismiss thepetition.OrderIT IS HEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.3The Employer also owns and operates the Dallas Morning News, a daily newspaper.2 The Employer has recently connected theme stations with a coaxial cable.Although itintends eventually to bring the two stations under the same roof, the Employer cannotdefinitely predict when this can be accomplished.8Nineteen of the television technicians have had radio experience.4 Fort IndustryCo., 88 NLRB 527. See alsoScripps-Howard Radio, Inc.,93 NLRB 1095;Florida BroadcastingCo., 93 NLRB 1568;Radio StationWLAV,WLAV FM, andWLAV-TV,87NLRB 1570.